                                                                                E-FILED
                                               Friday, 06 September, 2019 08:50:51 AM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION


SHIRLEY LAVENDER, on behalf          )
of herself and all others            )
similarly situated,                  )
                                     )
     Plaintiff,                      )
                                     )
     v.                              )     No. 3:18-CV-2097
                                     )
DRIVELINE RETAIL                     )
MERCHANDISING, INC.,                 )
                                     )
     Defendant.                      )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on Plaintiff’s Motion for Leave to

Substitute Class Representative and for Leave to File an Amended

Class Action Complaint in Accordance with the Substitution (d/e

34). Defendant objects, asserting that Defendant will be unfairly

prejudiced if the Motion is granted and that Plaintiff unduly delayed

filing the Motion. Because Defendant has not shown undue delay

or prejudice, the Motion is GRANTED.




                            Page 1 of 13
                  I. PROCEDURAL BACKGROUND

     In April 2018, Plaintiff Shirley Lavender filed a Class Action

Complaint (d/ 1) on behalf of herself and all others similarly

situated against Defendant Driveline Retail Merchandising, Inc.

Plaintiff alleges that her name, address, zip code, date of birth, wage

and withholding information, and Social Security number, along

with that of over 15,800 other employees of Defendant, were

released by Defendant to an unknown third party. Defendant sent

the affected employees a Notice of Data Breach and offered its

employees 12 months of credit monitoring services through AllClear

ID. See Compl. ¶¶ 9, 57 Ex. A (d/e 1-1). Plaintiff brings claims for

negligence; invasion of privacy; breach of implied contract; breach

of fiduciary duty; violations of the Illinois Personal Information

Protection Act, 815 ILCS 530/1 et seq.; and violations of the Illinois

Consumer Fraud and Deceptive Business Practices Act, 815 ILCS

505/1 et seq. Plaintiff seeks to represent a nationwide class defined

as “[a]ll current and former Driveline employees whose [personally

identifying information] was compromised as a result of the Data

Disclosure.” Compl. ¶ 63.



                             Page 2 of 13
     On June 4, 2018, Defendant filed its Answer to the Complaint

(d/e 4). In July 2018, Magistrate Judge Tom Schanzle-Haskins

entered a Scheduling Order (d/e 10) setting various deadlines,

including January 7, 2019 as the deadline to join other parties or

amend the pleadings. Id. ¶ 2. Discovery was set to close on August

2, 2019.

     Defendant asserts in its response in opposition to the Motion

for Leave that Defendant served written discovery on Plaintiff in

November 2018. Plaintiff was deposed on February 22, 2019. In

March 2019, Defendant served a second set of written discovery

requests on Plaintiff. Plaintiff has identified three experts but has

not provided expert reports on the merits. The deadline to provide

expert reports expired June 10, 2019.

     On April 8, 2019, Plaintiff filed her Motion for Class

Certification (d/e 17). On June 3, 2019, Defendant filed an

objection to Plaintiff’s Motion for Class Certification (d/e 26).

Defendant argued the Motion for Class Certification should be

denied because (1) Plaintiff failed to satisfy Federal Rule of Civil

Procedure 23(b)(3)’s predominance requirement; (2) Plaintiff is not

an adequate class representative; (3) partial class certification is
                             Page 3 of 13
unworkable; and (4) the injunctive relief Plaintiff seeks on behalf of

the class is not appropriate. Resp. at 1. Regarding the adequacy of

Plaintiff as a class representative, Defendant argued that she

suffered a different injury from many members of the proposed

class, her choice to bring the case in Illinois impermissibly limits

potential class members’ options, and she is subject to defenses

distinct from other potential class members.

     Defendant also argued that Plaintiff suffered from “major

credibility issues which could well hijack the presentation of issues

applicable to the class.” Obj. at 29. Defendant pointed to Plaintiff‘s

criminal history and alleged lies by Plaintiff at her deposition about

her criminal history.

     On July 12, 2019, Plaintiff filed her Motion for Leave to

Substitute Class Representative and for Leave to File an Amended

Class Action Complaint in Accordance with the Substitution at

issue herein. Plaintiff originally sought to substitute two class

representatives for Plaintiff. However, after Defendant filed its

objections to the Motion for Leave, Plaintiff now only seeks to

substitute Lynn McGlenn for Plaintiff Shirley Lavender.



                             Page 4 of 13
     The Court directed Plaintiff to file her proposed amended

complaint for the Court’s review pending a ruling on the Motion for

Leave. The proposed amended complaint (d/e 39) reflects that

Plaintiff seeks only to substitute Lynn McGlenn as a plaintiff and

include specific information regarding McGlenn, such as her

citizenship (¶ 1) and specific facts regarding the alleged harm she

suffered following the disclosure of her personally identifiable

information by Defendant (¶¶ 17, 18). This alleged harm includes

that she was alerted that someone used her personally identifiable

information to open a new credit card account with Capital One.

                         II. JURISDICTION

     Plaintiff invokes jurisdiction under the Class Action Fairness

Act, 28 U.S.C. § 1332(d) (CAFA). The CAFA provides federal courts

with jurisdiction over certain class actions if the class has more

than 100 members, the parties are minimally diverse, and the

amount in controversy exceeds $5 million, exclusive of interest and

costs. 28 U.S.C. § 1332(d)(2), (5)(B); Standard Fire Ins. Co. v.

Knowles, 568 U.S. 588, 592 (2013). The claims of the individual

class members are aggregated to determine whether the amount in

controversy threshold is met. 28 U.S.C. § 1332(d)(6).
                             Page 5 of 13
     Plaintiff alleges that the aggregate amount in controversy

exceeds $5 million, exclusive of interest and costs, that there are

more than 100 class members, and that at least one class member

is a citizen of a state different from Defendant. Compl. ¶ 3. Plaintiff

is a citizen of Georgia. Id. Defendant has indicated that Defendant

is a citizen of New Jersey and Texas because Defendant is

incorporated in New Jersey and has its principal place of business

in Texas. See Defendant Driveline Merchandising, Inc.’s

Declaration of State of Incorporation and Principal Place of

Business (d/e 42). Therefore, this Court has jurisdiction.

                       III. LEGAL STANDARD

     Generally, Federal Rule of Civil Procedure 15(a)(2) governs a

request for leave to amend a pleading. Rule 15(a)(2) provides that

the court “should freely give leave when justice so requires.” Fed.

R.Civ.P. 15(a)(2). A court should allow amendment unless the

Court finds undue delay, bad faith, or dilatory motive on the part of

the movant, repeated failure to cure deficiencies by amendments

previously allowed, undue prejudice to the opposing party by virtue

of allowing the amendment, or the amendment would be futile. See

Foman v. Davis, 371 U.S. 178, 182 (1962).
                             Page 6 of 13
      Where, however, the deadline to amend the pleadings in the

scheduling order has expired, Rule 16(b)(4) governs and requires a

showing of good cause to justify modifying the scheduling order.

See Adams v. City of Indianapolis, 742 F.3d 720, 734 (7th Cir.

2014). The primary consideration when determining whether good

cause exists is the diligence of the party seeking amendment. Alioto

v. Town of Lisbon, 651 F.3d 715, 720 (7th Cir. 2011).

      But Defendant does not mention Rule 16. Therefore, any

argument that Rule 16 should apply in this case is forfeited. See

Milligan v. Bd. of Trs. of S. Ill. Univ., 686 F.3d 378, 386 (7th Cir.

2012) (“holding that “the forfeiture doctrine applies not only to a

litigant’s failure to raise a general argument . . . but also to a

litigant’s failure to advance a specific point in support of a general

argument”). The Court will limit its analysis, as the parties do, to

Rule 15(a).1



1The parties do not discuss Randall v. Rolls-Royce Corp., 637 F.3d 818, 821
(7th Cir. 2011), where class certification was denied because the plaintiff’s
claims were not typical of the claims or defenses of the class. The Randall
court held that substitution of a plaintiff after the denial of class certification
was possible via permissive intervention, Rule 24(b). Id. Even if a motion to
intervene were the appropriate vehicle here, the standard is the same, as the
court must consider the undue delay or prejudice to the parties. Id. (citing
Rule 24(b)(3)).

                                   Page 7 of 13
                               IV. ANALYSIS

      Defendant objects to Plaintiff’s Motion for Leave, asserting that

Defendant will be unfairly prejudiced and the Motion was filed with

undue delay.2 Alternatively, Defendant argues that, if the Motion is

granted, the Court should (1) enter a new scheduling order; (2) deny

the new plaintiff the opportunity to identify and/or produce expert

reports on class certification and the merits; (3) grant Defendant 60

days from the date of the new scheduling order to identify and

produce expert reports on class certification; (4) grant Defendant

120 days from the date of the new scheduling order to identify and

produce expert reports on the merits, and (5) grant Defendant 25

additional interrogatories.

      With regard to the alleged undue delay, Defendant argues that

Plaintiff filed the Motion for Leave over a month past her deadline to

produce expert reports and within a month of the discovery cutoff.

According to Defendant, Plaintiff filed the Motion as a “last-ditch

effort to save this case” after Defendant identified issues that


2 Originally, Defendant also objected on the grounds that one of the proposed
plaintiffs, Dayne Merrell, did not have her personally identifiable information
disclosed, and Plaintiff failed to attach her proposed amended complaint to the
Motion. Plaintiff has withdrawn Merrell as a proposed plaintiff and has since
filed the proposed amended complaint.
                                Page 8 of 13
establish that Plaintiff was not an adequate class representative.

Defendant asserts that none of the matters Defendant raised were

unknown to Plaintiff and should not have been a surprise to

counsel.

     Plaintiff asserts that her Motion for Leave was not filed with

undue delay. Plaintiff asserts that the Motion was filed after

Defendant challenged Plaintiff’s credibility. Plaintiff’s counsel

needed time to review the allegations, discuss the issue with

Plaintiff, identify potential substitute class representatives, and

prepare the motion. Specifically, on June 10, 2019, after receiving

Defendant’s opposition to Plaintiff’s Motion for Class Certification,

Plaintiff contacted defense counsel to discuss the timing of a motion

to substitute. Defendant would not consent to the substitution.

On June 20, 2019, Plaintiff filed a Notice of Intent to file a motion to

substitute. On July 12, 2019, Plaintiff filed the Motion.

     Plaintiff stresses that the Motion for Leave was filed now out of

an abundance of caution to act in the best interests of the class.

Plaintiff asserts there was no basis to seek substitution after the

deposition because the deposition evidenced that Plaintiff had a

satisfactory knowledge of the claims. The issues raised by
                             Page 9 of 13
Defendant now have nothing to do with the factual substance of the

case. Plaintiff also denies that she lied about her criminal history

and asserts that she answered the questions asked during the

deposition. Plaintiff also disputes that she is not an adequate

representative.

     In general, motions for leave to amend are denied when they

are filed well into the litigation and after extensive litigation. See

Hoenig v. Karl Knauz Motors, Inc., 983 F.Supp.2d 952 (N.D. Ill.

2013). Here, although the case was filed in April 2018 and

significant discovery has been conducted, the case is still in the

early stages, as the Court has not yet ruled on class certification or

any dispositive motions. In addition, Plaintiff filed the motion for

leave to amend a little over a month after learning that Defendant

was going to challenge Plaintiff’s credibility. Under the particular

facts of this case, the Court finds no undue delay.

     Defendant also argues that allowing Plaintiff to substitute the

class representative and amend the complaint would cause

Defendant to be unduly prejudiced. Defendant asserts that the

parties have engaged in litigation for nearly 15 months, Defendant

has engaged in substantial discovery efforts on Plaintiff’s claims,
                             Page 10 of 13
and Defendant has developed its litigation strategy based on

Plaintiff’s position as class representative and the specific facts

pertaining to Plaintiff. Moreover, because Plaintiff was not the

victim of identity theft, Defendant did not retain an identity theft

expert. However, the new putative plaintiff will apparently allege

identity theft.

     Plaintiff responds that the prejudice Defendant claims does

not exist. The only issue here is the adequacy of a single class

representative versus another. The fact that the substitute

representative suffered a data breach is not a surprise to

Defendant. Plaintiff contends that there is no “new need” for an

identity theft expert. Defendant’s own Data Breach Notice focused

on the potential consequences of data breach and identified identity

theft as a likely consequence. Plaintiff asserts that she seeks to

substitute a class representative to address the alleged credibility

issues, not change litigation strategy.

     The Court finds Defendant would not be unduly prejudiced by

the amendment. The only changes to the complaint are the

substitution of a new plaintiff and information pertaining

specifically to that plaintiff. All other allegations remain the same.
                             Page 11 of 13
Plaintiff is not adding any new claims. Therefore, the majority of

the discovery that has occurred to date will still be relevant to the

amended complaint.

     Additional discovery is necessary regarding the new plaintiff.

The Court will allow Defendant time to conduct that discovery,

which will alleviate some of the prejudice. The Court refers this

matter to the Magistrate Judge to enter a new scheduling order and

address the issues Defendant raised about expert reports and

additional interrogatories.

                          V. CONCLUSION

     For the reasons stated, Plaintiff’s Motion for Leave to

Substitute Class Representative and for Leave to File an Amended

Class Action Complaint in Accordance with the Substitution (d/e

34) is GRANTED. Plaintiff shall file the Amended Class Action

Complaint on or before September 11, 2019. The pending Motion

for Class Certification (d/e 17) is DENIED AS MOOT with leave to

refile. This matter is referred to Magistrate Judge Tom Schanzle-

Haskins for the entry of a new scheduling order and to address the

issues Defendant raised about expert reports and additional

interrogatories.
                              Page 12 of 13
ENTERED: September 5, 2019

FOR THE COURT:
                       s/Sue E. Myerscough
                     SUE E. MYERSCOUGH
                     UNITED STATES DISTRICT JUDGE




                      Page 13 of 13
